
	

114 S24 IS: Due Process Guarantee Act of 2015
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 24
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2015
			Mrs. Feinstein (for herself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To clarify that an
		  authorization to use military force, a declaration of war, or any similar
		  authority shall not authorize the detention without charge or trial of a
		  citizen or lawful permanent resident of the United States.  
	
 1.Short titleThis Act may be cited as the Due Process Guarantee Act of 2015.2.Prohibition on the indefinite detention of citizens and lawful permanent residentsSection 4001 of title 18, United States Code, is amended—(1)by striking subsection (a) and inserting the following new subsection (a):(a)No citizen or lawful permanent resident of the United States shall be imprisoned or otherwise detained by the United States except consistent with the Constitution and pursuant to an act of Congress that expressly authorizes such imprisonment or detention.; (2)by redesignating subsection (b) as subsection (c); and(3)by inserting after subsection (a) the following:(b)(1)A general authorization to use military force, a declaration of war, or any similar authority, on its own, shall not be construed to authorize the imprisonment or detention without charge or trial of a citizen or lawful permanent resident of the United States apprehended in the United States.(2)Paragraph (1) applies to an authorization to use military force, a declaration of war, or any similar authority enacted before, on, or after the date of the enactment of this subsection.(3)This section shall not be construed to authorize the imprisonment or detention of a citizen of the United States, a lawful permanent resident of the United States, or any other person who is apprehended in the United States..
			
